Response to Arguments
Applicant alleges that none of the cited references: Traser, Attar and JP’604 recognized a beneficial effect of combining the stacked layers so as to achieve the anti-icing properties set forth in the specification of the claimed invention. 
Applicant goes on and states that the combination of the cited references does not teach or suggest an anti-icing stack wherein the additional layer has a thickness greater than a thickness of the erosion protection layer and a tensile modulus of no more than a tensile modulus of the erosion protection layer as determined according to ASTM test standard D882-12, wherein the tensile modulus of the additional layer is less than 5 MPa. 
The examiner respectfully disagrees. 
The examiner directs Applicant’s attention to example 1 of Traser where a profiled adhesive tape has a total thickness of 1200 µm (column 16, lines 50-55).  The profiled adhesive tape has a solid film of TPU (2) having a thickness of 150 µm, a release liner (4) of 400 µm and an adhesive layer (7) of 75 µm, leaving an adhesive layer (8) of 575 µm (column 16, lines 40-60 and figure 4).  The combined thickness of adhesive layers (7) and (8) is greater than the thickness of the TPU film meeting the requirement of the claim. 
The protective top layer disclosed in Traser is made of the same TPU as the claimed erosion protection layer.  The adhesive foam layers disclosed in Traser and the claimed invention are made of the same acrylic adhesive foam.  Therefore, the examiner takes the position that the acrylic adhesive foam would inherently have a tensile modulus less than a tensile modulus of the TPU protective top layer because like material has like property. 
Traser discloses the acrylic adhesive foam comprising expandable microspheres incorporated therein (column 11, lines 1-5).  Traser does not explicitly disclose the acrylic adhesive foam having a tensile modulus of less than 5 MPa. 
JP’604, however, discloses a foam adhesive comprising an adhesive body, and thermally expandable microspheres incorporated therein wherein the foam adhesive exhibits a first elastic modulus of 2 MPa or less at 15oC, a second elastic modulus of 1.2 MPa or less at 30oC, and a ratio of the first to the second elastic modulus of 1.7 or greater (abstract).  The foam adhesive is an acrylic adhesive, a silicone adhesive, or a rubber adhesive (page 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive foam disclosed in Traser having an elastic modulus in the range instantly claimed, motivated by the desire to allow the adhesive foam to be thermally removed from a rotor blade without causing damage to the surface of the rotor blade.    
Applicant argues that there is no teaching or suggestion that applying an anti-icing composition disclosed in Attar on Traser’s protective tape would provide the claimed anti-icing properties.  
The examiner respectfully disagrees. 
Attar’s coating material is useful to reduce or prevent formation of ice layers on the surface.  That is a motivation to modify the references. Hence, the combination of the cited references renders the claim obvious.  
Applicant asserts that JP’604 is directed to a heat-removable adhesive tape having release function of the expandable microspheres.  Applicant then concludes that JP’604 teaches away from an anti-icing stack that protects an aerodynamic surface from icing.  The examiner respectfully disagrees.  
Firstly, Traser discloses that the protective tape is easily applied, repositioned and strongly bonded to the blade (column 18, lines 10-15).  
Secondly, the examiner invites Applicant’s attention to “3M Aerospace Surface Protection Products Brochure” as evidence to establish a fact that 3M polyurethane protective tape 8663HS as a leading-edge erosion protection tape is easy to apply and conforms to curved surfaces.  Additionally, the protective tape can be removed easily from the surface when needed (page 6 of the Brochure).  
	Accordingly, one of ordinary skill in the art would have been motivated to modify the adhesive foam disclosed in Traser to have an elastic modulus disclosed in JP’604 so as to allow the protective tape to be easily applied to and removed from a surface without leaving residue or damaging the surface of the rotor blade when necessary.  That is a motivation to modify the references.    
In response to applicant's argument that the motivation to combine Traser and JP’604 is completely irrelevant to anti-icing properties of the adhesive tape, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
JP’604 does not need to address anti-icing properties of the adhesive tape because such was already disclosed in Traser where the protective tape is used to protect a rotor blade from damage caused by ice, rain and hailstones (column 1, lines 25-30).  In other words, Traser’s protective tape would have ice-releasing properties so as to reduce ice adhesion to the rotor blade.   
  The combined teachings of Traser, Attar and JP’604 would result in a protective tape comprising an anti-icing layer, an erosion protection layer and a foam layer disposed between the anti-icing layer and the erosion protection layer wherein the foam layer is sufficiently thick (650 microns) and sufficiently soft (acrylic foam) as disclosed in Applicant’s disclosure.  Therefore, it is not seen that the anti-icing properties could not be present as like material has like property. 
Accordingly, the rejection over Traser in view of Attar and JP’604 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788